Title: From George Washington to Major General William Heath, 17 December 1777
From: Washington, George
To: Heath, William

 

Dear Sir
Head Qrs Gulph Mill [Pa.] 17th Decr 1777.

I am favoured with Yours of the 23d & 27th of November. If the Recruits intended for Lees and Jackson’s Regiments have not had the small pox, and are not marched when this reaches you, I desire they may be inoculated before they join the Army. After the repeated directions, which I had given to have All the Recruits who had not had that disorder innoculated the moment they were inlisted, I was not less surprized than mortified to find the fine detachment of Men that came forward under Lt Colo. Smith rendered intirely useless for this Campaign by my Orders not being attended to. By the time they reached the Camp the small pox broke out upon them, which obliged me to send the whole into the Hospital, as those who were well were not more than sufficient to nurse the sick.
I immediately forwarded the packets and Letters from Genl Burgoyne and his Officers to Genl Howe. As to Genl Burgoyn’s request to me, to permit him to depart before his Army, I did not think myself authorized to grant it, before I consulted Congress, to whom I transmitted a Copy of his Letter. I shall give him an Answer as soon as I know their determination. I think it would have been highly improper to have allowed him the liberty of visiting your Seaport Towns—A Man of his sagacity and penetration would make many observations upon situations &c. that might prove detrimental to us in future.
You have felt but a small share of the inconveniences arising from the ill regulations in the Commissary’s department. I hope it will get into some better order before long, but in the mean time you acted properly in appointing persons to execute the Office yourself.
Your favor of the 4th Instant came to Hand since beginning this Letter. I am pleased to hear of the arrival of the Ship with Artillery &c. from France, as it is a fresh proof of the friendly disposition of that Court towards us.
General Patterson informs me that there are Two Hundred & forty of the Troops of Massachussets who were drafted for Eight Months, and whose time will expire the last of this Month. He also informs me that care will be taken by the Legislature to replace them, but lest they may be forgetful of it, I beg you will remind them not only of the necessity of reinlisting or supplying the place of the above number, but of filling their Regiments against the next Campaign. Upon this last head, I have written fully to Congress, and I make no doubt they have or will urge the matter to the Council and Assembly of your State.
Whenever you have occasion for directions in any matters respecting General Burgoyne & his Troops, it will be best for you to write fully to

Congress upon the subject, as they alone must determine in all cases which refer to them. I am Dear Sir Your Most Obed. servt

Go: Washington

